Case: 15-11546   Date Filed: 04/26/2017   Page: 1 of 14


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11546
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:14-cr-00345-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JEROME ANTWAN COOPER,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (April 26, 2017)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 15-11546     Date Filed: 04/26/2017    Page: 2 of 14


      Jerome Cooper appeals his conviction and 120-month sentence for one count

of unlawful possession of a firearm by a felon. After careful review, we affirm.

                                           I.

      On March 10, 2014, Jeff Hodges, an employee at a Home Depot in

Savannah, Georgia, noticed suspicious behavior by two shoppers. After reporting

the suspicious behavior to his supervisor and another employee, he approached the

two men and identified himself as a Home Depot asset protection employee. One

man ran away, but the other man—later identified as Cooper—did not. Hodges

and Cooper got into a physical altercation, and Hodges “did everything [he] could

to control [Cooper’s] hands” to prevent Cooper from reaching into his pocket.

Hodges called for help and his supervisor and the other Home Depot employee

came to his aid.

      During this struggle, Officer Brandon Tufts of the Savannah-Chatham

Metropolitan Police Department was in the Home Depot parking lot assisting

another officer with a traffic accident. A Home Depot employee yelled to Officer

Tufts that “loss prevention was taking a shoplifter into custody near the garden

entrance.” After arriving on the scene, Officer Tufts saw a group of Home Depot

employees on the ground trying to control Cooper by “keeping his hands away

from his body.” Tufts identified himself to Cooper, told him to stop resisting, and

said “I’m going to place [you] in handcuffs . . . . until I figure[] out exactly what’s


                                           2
              Case: 15-11546     Date Filed: 04/26/2017    Page: 3 of 14


going on.” He then put Cooper in handcuffs and gathered information about what

happened from the Home Depot employees.

      Next, Officer Tufts asked Cooper whether “he had anything on him that

would hurt” Tufts. Tufts could not recall whether Cooper responded in the

negative or did not reply at all. But he observed that a heavy object seemed to be

in Cooper’s right shorts pocket, and suspected that Cooper had a weapon. Thus,

Officer Tufts searched Cooper’s pocket and found a loaded pistol. At the time,

Cooper was a convicted felon.

      Cooper was charged in September 2014 by a federal grand jury with

possession of a firearm by a convicted felon. He was appointed a defense attorney,

Laura Hastay. After a series of pre-trial motions, including an unsuccessful pro se

motion for new counsel, Cooper proceeded to trial. A jury found him guilty.

Cooper filed a counseled motion for new trial, arguing in part that Hastay was

ineffective for failing to file a pre-trial motion to suppress the firearm. He then

filed pro se motions for new trial and new counsel. The district court again refused

to appoint Cooper new counsel, and did not consider his pro se motion for new

trial. It also denied Cooper’s counseled motion for new trial, finding that any

motion to suppress the pistol would have been unsuccessful because “the firearm

found in Defendant’s possession was discovered by Home Depot employees after

they detained Defendant on suspicion of shoplifting.”


                                           3
              Case: 15-11546    Date Filed: 04/26/2017    Page: 4 of 14


      Before sentencing, the Presentence Investigation Report (“PSR”) calculated

Cooper’s base offense level under the United States Sentencing Guidelines to be

24 based on two prior felony convictions for crimes of violence: robbery for

sudden snatching and terroristic threats. This resulted in a Guidelines

recommendation of 120-months imprisonment—the statutory maximum. At

sentencing, Cooper raised several objections to the PSR, including that his robbery

for sudden snatching conviction was not a crime of violence under the Guidelines.

The district court overruled Cooper’s objections and adopted the PSR’s findings

and calculations. It then sentenced him to 120-months imprisonment.

                                         II.

      Cooper asserts several challenges on appeal. First, he says his defense

counsel was ineffective for failing to file a motion to suppress the firearm that was

found in his pocket and for failing to interview a government witness before trial.

Claims of ineffective assistance of counsel are generally not considered for the first

time on direct appeal. See Massaro v. United States, 538 U.S. 500, 504, 123 S. Ct.
1690, 1694 (2003). However, “in the rare instance when the record is sufficiently

developed,” we may decide an ineffective assistance claim on direct appeal.

United States v. Verbitskaya, 406 F.3d 1324, 1337 (11th Cir. 2005).

      An ineffective assistance of counsel claim presents a mixed question of fact

and law, which this Court reviews de novo. Hardwick v. Sec’y, Fla. Dep’t of


                                          4
             Case: 15-11546     Date Filed: 04/26/2017   Page: 5 of 14


Corr., 803 F.3d 541, 545 (11th Cir. 2015). To make an ineffective assistance of

counsel claim, a defendant must allege facts showing that his “counsel’s

performance was deficient” and that “the deficient performance prejudiced the

defense.” Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064

(1984).

      Under the performance prong, counsel’s representation is judged by a

standard of “reasonableness under prevailing professional norms,” and there is “a

strong presumption that counsel’s conduct [fell] within the wide range of

reasonable professional assistance.” Id. at 688–89, 104 S. Ct. at 2065. “[S]trategic

choices made after thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable; and strategic choices made after less than

complete investigation are reasonable precisely to the extent that reasonable

professional judgments support the limitations on investigation.” Id. at 690–91,

104 S. Ct. at 2066. The defendant must show no competent counsel would have

taken the action that his counsel took. Chandler v. United States, 218 F.3d 1305,

1315 (11th Cir. 2000) (en banc).

      Under the prejudice prong, the defendant must show that, but for counsel’s

deficient performance, there is a reasonable probability that the outcome of the

proceeding would have been different. Johnson v. Sec’y, Dep’t of Corr., 643 F.3d
907, 928–929 (11th Cir. 2011). “[B]ecause both parts of the test must be satisfied


                                         5
               Case: 15-11546       Date Filed: 04/26/2017       Page: 6 of 14


to show [ineffective assistance of counsel], a court need not address the

performance prong if the petitioner cannot meet the prejudice prong, and vice-

versa.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010).

       As an initial matter, the record is sufficiently developed here for us to

address Cooper’s claim that Hastay was ineffective for failing to file a motion to

suppress.1 The magistrate judge held an evidentiary hearing on Cooper’s motion

for new counsel in which Hastay’s failure to file a motion to suppress was the

central issue. Hastay explained to the court why she decided not to pursue a

motion to suppress, and Cooper had an opportunity to express to the court his

arguments that Hastay was ineffective.

       Cooper has not demonstrated that Hastay’s representation fell outside the

wide range of reasonable professional assistance. At the evidentiary hearing,

Hastay articulated plausible tactical reasons for why she did not file a motion to

suppress. Specifically, she said she did not want Cooper to admit under oath that

he had a gun in his pocket. She also did not want to reveal parts of her trial cross-

examination strategy to the government. She weighed these concerns against the

odds of successfully suppressing the firearm and determined that filing a motion to

suppress would not be in Cooper’s interest. Thus, Cooper has not defeated the
       1
         However, the record is not sufficiently developed to address Cooper’s claim that Hastay
was ineffective for failing to interview a government witness before trial. Thus, that claim
should be resolved in a habeas corpus proceeding, where an evidentiary hearing may be held.
Massaro, 538 U.S. at 504–05, 123 S. Ct. at 1694.


                                               6
               Case: 15-11546      Date Filed: 04/26/2017     Page: 7 of 14


“strong presumption that counsel’s conduct [fell] within the wide range of

reasonable professional assistance.”2 Strickland, 466 U.S. at 689, 104 S. Ct. at

2065.

                                            III.

        Cooper’s second argument is that the district court erred when it denied his

repeated motions for new counsel. We review a district court’s ruling on a motion

for new counsel for abuse of discretion. United States v. Calderon, 127 F.3d 1314,

1343 (11th Cir. 1997). We look at the timeliness of the motion, the adequacy of

the district court’s inquiry, and the merits of the defendant’s claim that counsel

should have been replaced. Id. As to the merits of a motion for new counsel, an

indigent criminal defendant “does not have a right to have a particular lawyer

represent him, nor to demand a different appointed lawyer except for good cause.”

United States v. Garey, 540 F.3d 1253, 1263 (11th Cir. 2008) (en banc) (quotation

omitted). Good cause in this context means a fundamental problem, “such as a

conflict of interest, a complete breakdown in communication or an irreconcilable

conflict which leads to an apparently unjust verdict.” Id. (quotation omitted).

        Further, even if the district court abused its discretion, Cooper must also

show that Hastay’s continued representation caused him prejudice. Calderon, 127


        2
         Because Cooper’s claim fails on the performance prong, we need not consider the
prejudice prong. See Ward, 592 F.3d at 1163. We therefore express no opinion on whether a
motion to suppress the pistol would have been successful.
                                             7
              Case: 15-11546     Date Filed: 04/26/2017   Page: 8 of 14
F.3d at 1343. If he cannot show prejudice, then the district court’s error was

harmless. Id. A defendant demonstrates prejudice by showing that his counsel’s

performance was “not within the range of competence demanded of attorneys in

criminal cases” and that but for counsel’s continued representation, the result of the

proceeding would have been different. Id. (quotation omitted).

      Even assuming the district court here erred in denying his motions for new

counsel, that error was harmless because Cooper has not shown that Hastay’s

continued representation caused prejudice. Cooper says the district court should

have granted him new counsel because “the attorney-client communication

between [him] and Ms. Hastay had become irreparably broken.” However, he

never specifically argues that Hastay’s continued representation after the district

court denied his motions for new trial caused him prejudice. Instead, as we

mentioned above, he argues (in a different section of his brief) that Hastay’s

performance fell outside the range of competence demanded of attorneys in

criminal cases when she (1) failed to file a motion to suppress the firearm; and (2)

failed to interview a government witness before trial. But we have already

concluded that Hastay did not provide constitutionally deficient representation by

failing to move to suppress the firearm, and that the record is not sufficiently

developed to analyze Hastay’s failure to interview a government witness before

trial. Thus, Cooper has not shown here that Hastay’s continued representation


                                          8
              Case: 15-11546     Date Filed: 04/26/2017    Page: 9 of 14


caused him prejudice, so we must deem any error by the district court in denying

his motions for new counsel to be harmless.

                                          IV.

      Next, Cooper says the district court erred when it denied his motion for new

trial because the district court relied on a mistaken finding of fact. We review the

denial of a motion for new trial for abuse of discretion. United States v. Scrushy,

721 F.3d 1288, 1303 (11th Cir. 2013). A district court abuses its discretion if it

“misapplies the law in reaching its decision or bases its decision on findings of fact

that are clearly erroneous.” Id. (quotation omitted). We also review the denial of a

motion for new trial for harmless error. See United States v. Hernandez, 433 F.3d
1328, 1335 (11th Cir. 2005). We ask whether it still would have been an abuse of

discretion to deny a motion for new trial under the correct law and facts. See id.

      The district court clearly erred in its order denying the motion for new trial

when it found that Home Depot employees discovered the firearm. The trial

testimony from Officer Tufts and the Home Depot employees plainly indicated that

Officer Tufts discovered the firearm when he searched Cooper’s pocket, even

though one employee suspected Cooper had a firearm before Officer Tufts found

it. However, even under the correct set of facts, the district court did not abuse its

discretion in denying Cooper’s motion for new trial. Cooper says he is entitled to a

new trial because Hastay was ineffective for failing to file a motion to suppress the


                                           9
             Case: 15-11546     Date Filed: 04/26/2017   Page: 10 of 14


firearm. But as we explained above, Hastay’s strategic decision not to file a

motion to suppress did not fall outside “the wide range of reasonable professional

assistance.” Strickland, 466 U.S. at 689, 104 S. Ct. at 2065. Thus, the district

court’s factual error in its order denying Cooper’s motion for new trial was

harmless.

                                         V.

      Finally, Cooper argues the district court erred when it found that his prior

Georgia conviction for robbery by sudden snatching qualifies as a “crime of

violence” under the Sentencing Guidelines. We review de novo whether a prior

conviction counts as a crime of violence under the Guidelines. United States v.

Palomino Garcia, 606 F.3d 1317, 1326 (11th Cir. 2010).

      Section 2K2.1(a)(2) of the Sentencing Guidelines sets the base offense level

for a crime involving unlawful possession of firearms at 24 if the defendant has

two prior felony convictions for crimes of violence as defined in § 4B1.2(a).

USSG § 2K2.1(a)(2) (2015). In turn, § 4B1.2(a)(2) (2015) defines a “crime of

violence” to include any offense punishable by more than one year of

imprisonment that “involves conduct that presents a serious potential risk of

physical injury to another.” This phrase is known as the “residual clause.”

      To determine whether a prior conviction falls within the residual clause’s

definition of a crime of violence, we first apply what’s called the formal


                                         10
             Case: 15-11546     Date Filed: 04/26/2017   Page: 11 of 14


categorical approach. This means we look only at the elements of the statute under

which the defendant was convicted, and not at the facts underlying the prior

conviction. See Mathis v. United States, 579 U.S. ___, 136 S. Ct. 2243, 2251

(2016); Descamps v. United States, 570 U.S. ___, 133 S. Ct. 2276, 2283 (2013). If

the “least of the acts criminalized” by the statute, Moncrieffe v. Holder, 569 U.S.

___, 133 S. Ct. 1678, 1684 (2013) (quotation omitted and alteration adopted),

involves conduct that “presents a serious potential risk of physical injury” to

another person, then the defendant’s earlier conviction under that statute is a crime

of violence within the meaning of the residual clause. Thus, when applying the

formal categorical approach, we must identify the “least culpable conduct”

prohibited by the statute of conviction and presume that the defendant’s prior

conviction rested on “nothing more” than this conduct. Donawa v. U.S. Att’y

Gen., 735 F.3d 1275, 1283 (11th Cir. 2013); Moncrieffe, 133 S. Ct. at 1684

(quotation omitted and alteration adopted). To identify the least culpable conduct,

we look to how state courts have interpreted the statute. See United States v.

Rosales–Bruno, 676 F.3d 1017, 1021 (11th Cir. 2012). And as part of this step, we

must analyze “the version of state law that the defendant was actually convicted of

violating.” McNeill v. United States, 563 U.S. 816, 821, 131 S. Ct. 2218, 2222

(2011).




                                          11
             Case: 15-11546    Date Filed: 04/26/2017    Page: 12 of 14


      Cooper pleaded guilty to robbery by sudden snatching in Georgia in 2010.

At that time, the relevant statute, O.C.G.A. § 16-8-40(a)(3), defined robbery by

sudden snatching as the taking of property “from the person or the immediate

presence of another . . . [b]y sudden snatching” “with intent to commit theft.”

Further, Georgia case law at the time defined robbery by sudden snatching to

require force “necessary for the robber to transfer the property taken from the

owner to his possession.” Kendrick v. State, 630 S.E.2d 863, 865 (Ga. Ct. App.

2006) (quotation omitted). However, Georgia courts also held that the statute

required victims to be aware of the taking as the crime is being committed. See id.

(noting that “[i]n order to prove a case of robbery by suddenly taking or carrying

away the property of another without his consent,” it was “necessary to show that

the person robbed was conscious that something was being taken away from him”

(quotation omitted)); McNearney v. State, 436 S.E.2d 585, 586–87 (Ga. Ct. App.

1993) (reversing a robbery by sudden snatching conviction “because the victim

was unaware of the crime until after it was completed”).

      In United States v. Welch, 683 F.3d 1304 (11th Cir. 2012), this Court held

that a crime similar to Georgia robbery by sudden snatching falls within the

identically-worded residual clause of the Armed Career Criminal Act (“ACCA”).

Although the Welch panel examined Florida’s robbery statute, Fla. Stat. § 812.13,

it concluded that the defendant “pleaded guilty to robbery at a time when mere


                                         12
             Case: 15-11546     Date Filed: 04/26/2017   Page: 13 of 14


snatching sufficed” for a conviction under that statute. 683 F.3d at 1311–12.

Then, for the purpose of applying the formal categorical approach, it assumed the

defendant sustained his Florida robbery conviction by committing a mere sudden

snatching. Id. at 1310, 1313. The Welch panel concluded that Florida robbery

involves a substantial risk of physical injury within the meaning of the ACCA’s

residual clause because in the ordinary case, “[t]he victim’s natural reaction” to a

sudden snatching “is likely to be to try to hold on to his or her money or property,

leading in many cases to serious injury.” Id. at 1313. In other words, a sudden

snatching “is much like burglary, where if the victim perceives what is going on, a

violent encounter is reasonably likely to ensue.” Id.

      In light of Welch’s analysis, Cooper’s robbery by sudden snatching

conviction under O.C.G.A. § 16-8-40(a)(3) counts as a crime of violence under

USSG § 2K2.1(a)(2) because it “involves conduct that presents a serious potential

risk of physical injury to another.” USSG § 4B1.2(a)(2). Section 16-8-40(a)(3)

requires the victim to be aware of the snatching as it is taking place. See Kendrick,
630 S.E.2d at 865; McNearney, 436 S.E.2d at 586–87. Under Welch’s reasoning,

if a sudden snatching victim “perceives what is going on,” he or she will ordinarily

attempt to resist the snatching such that “a violent encounter is reasonably likely to

ensue”—which presents a “substantial risk of physical injury to the victim.” 683
F.3d at 1313. And although Welch addressed the residual clause in the ACCA, and


                                          13
              Case: 15-11546       Date Filed: 04/26/2017     Page: 14 of 14


not the identically-worded residual clause in the Sentencing Guidelines, we

interpret the two clauses the same way. See Gilbert v. United States, 640 F.3d
1293, 1309 n.16 (11th Cir. 2011) (en banc).

       Cooper argues that because the Supreme Court invalidated the ACCA’s

residual clause as unconstitutionally vague in Johnson v. United States, 576 U.S.

___, 135 S. Ct. 2551 (2015), it also invalidated the Sentencing Guidelines’ residual

clause. However, the Supreme Court recently held that the advisory Sentencing

Guidelines are not subject to vagueness challenges under the Due Process Clause.

Beckles v. United States, 580 U.S. ___, 137 S. Ct. 886, 890 (2017). Thus, the

residual clause in USSG § 4B1.2(a) is not unconstitutionally vague, and the district

court did not err in finding that Cooper’s conviction qualifies as a “crime of

violence” under that clause.3

       AFFIRMED.




       3
          Again, Welch addressed the residual clause in the ACCA. Although Johnson invalidated
that clause as unconstitutionally vague, Welch’s reasoning still applies here because we are
interpreting “nearly identical language” in the Sentencing Guidelines, which are not subject
vagueness challenges. See United States v. Matchett, 802 F.3d 1185, 1195–96 (11th Cir. 2016).
                                             14